Beasley, Judge,
dissenting.
I respectfully dissent because it is nay view that this appeal should be dismissed for lack of jurisdiction, for the reasons set out in the dissent in Johnson v. State, 182 Ga. App. 477, 479 (356 SE2d 101) (1987).
In the instant case, there is not even a motion made or reason given for the out-of-time appeal. New counsel simply filed an “Out-of-Time Notice of Appeal” on January 29, 1987, after the Sentence Review Panel denied a reduction on November 25 and over eight months after judgment was entered. The trial court allowed it, there being no opposition from the State. Why the standard notice was not or could not have been filed within thirty days does not appear. At the least, even if allowed by law, judicial departures from statutory jurisdictional prerequisites ought not be routine or unexplained.
The Code, the Constitution, and the Uniform Court Rules promulgated in response to the mandate for “the speedy, efficient, and inexpensive resolution of disputes and prosecutions” in Art. VI, Sec. IX, Par. I of the Georgia Constitution of 1983, all exhibit a policy promoting early finality according to an orderly scheme. Open-ended opportunity to appeal disserves this policy.